Citation Nr: 1022076	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-25 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1965 to 
April 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

In a decision dated in May 2008, the Board denied the appeal 
for an increased rating.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court) and in 
March 2009, the Court granted a joint motion for remand for 
further development.  Subsequently, in July 2009, the Board 
remanded the appeal for further development and the case is 
now ready for disposition.  

In January 2008 the Veteran testified before the undersigned 
at a videoconference hearing in Indianapolis, Indiana.  The 
transcript of that hearing is of record. Thereafter, in a 
statement received in march 2010, the Veteran, through his 
attorney, requested that he scheduled for another 
videoconference hearing.  Pursuant to 38 C.F.R. § 20.700 
(2009) the Veteran is entitled to only "a hearing on 
appeal" not multiple hearings.   He also failed to express 
any particular basis or concern to necessitate a second 
hearing. 

Lastly, although the Veteran has submitted evidence of a 
medical disability, and made a claim for the highest rating 
possible, he has not submitted evidence of unemployability, 
or claimed to be unemployable.  Indeed, a review of the 
record shows that the Veteran is presently employed on a 
full-time basis.  The question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities has therefore not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  





FINDING OF FACT

The Veteran's service-connected PTSD is manifested by 
disturbances of mood and motivation, difficulty establishing 
effective work and social relationships, isolation, chronic 
sleep impairment, hypervigilance, depression, flashbacks and 
intrusive thoughts; however, there is no evidence of 
intermittent illogical, obscure or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation, and 
negligent personal appearance and hygiene.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
Quartuccio, 16 Vet. App. 183.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
February 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  A follow-
up letter was sent in August 2007. 

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  He was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2006. 

As indicated above, certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
March 2006 and August 2007 notice letters were provided to 
the Veteran, the claim was readjudicated in a March 2010 
SSOC.  

Based on the above, no further development is required 
regarding the duty to notify.  Indeed, it is also relevant to 
note that the March 2009 Joint Motion for Remand contained no 
objections or adverse findings with respect to the notice 
that was provided to the Veteran.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In compliance with its duty to assist, the RO associated the 
Veteran's VA treatment records, scheduled specific 
examinations  regarding the issue at present, and he was 
afforded the opportunity to testify before the Board in 
January 2008.  

As noted, the Veteran was provided with VA examinations 
relating to his PTSD in February 2006 and September 2009.  On 
appeal, the Board remanded this issue for, among other 
things, a more recent examination, which examination was 
performed in September 2009.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's left knee since the October 2009 VA 
examination.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate examination was conducted.  VAOPGCPREC 
11-95.  The Board finds the September 2009 VA examination 
report to be thorough and adequate upon which to base a 
decision with regard to the Veteran's claim.  The VA examiner 
personally interviewed and examined the Veteran, including 
eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disability 
under the applicable rating criteria.

As noted above, in July 2009, the Board remanded the 
Veteran's case for further development which included 
obtaining in-patient treatment records from March - May 2004 
and a VA examination.  There has been substantial compliance 
with this remand as his VA in-patient treatment records were 
obtained, as well as recent VA outpatient treatment records, 
and he was provided an adequate VA examination.  Moreover, in 
September 2009, the Veteran's attorney submitted a statement 
confirming that no other records were outstanding. 

Based on the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes (DCs) identify the various disabilities.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. § Part 4 (2009).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2009).  

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  A disability may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (2009).  Here, the 
disability has not significantly changed and a uniform 
evaluation is warranted.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130 (2009).  The 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read in pertinent part as follows: 

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names of 
close relatives, own occupation or own 
name.

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, 
judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked irritability 
with periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

50%  Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short-and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

In this case, throughout the rating period on appeal, the 
Veteran has been assigned a 50 percent rating for PTSD.  He 
contends that his symptoms are of such severity as to warrant 
an increased rating.  Notably, in a March 2010 statement, the 
Veteran, through his attorney, argues that he suffers from 
near continuous panic attacks that prevent him from 
functioning without assistance.  He adds that he requires his 
wife's assistance/prompting to maintain his own personal 
hygiene.  He states that he experiences suicidal ideation on 
a frequent basis.  He maintains that his irritability and 
panic are so profound that he endangered his own grandchild 
as well as co-workers.  He references a recent incident where 
he swung a 2x4 at a fellow employee.  The Veteran states that 
his intrusive memories prevent him from talking on the phone.    
He says he goes to great lengths to avoid interacting with 
family, fellow employees, and the public in general.  It was 
noted that he has no friends, and that he is on his 5th 
marriage.  He argues that the criteria for a 70 percent 
disability rating have been established.

After a thorough review of the entire claims file, the Board 
finds that the Veteran does not meet the criteria for an 
increase to a 70 percent rating.  In this regard, the Board 
has considered VA treatment records as well as VA 
examinations and notes that the evidence is absent any 
reference to speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; or difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  For the reasons that follow, the Board finds that 
the Veteran's disability more closely approximates the 50 
percent disability rating assigned by the RO.  

Regarding suicidal ideations, the September 2009 VA examiner 
stated that "[the Veteran] is evasive when questioned about 
suicidal thoughts" but "[w]hen pressed, he reluctantly 
admits that he wonders 'what life would be like if I weren't 
here?'"  The Veteran reported that he has those thoughts 
once every week or two weeks.  He did not report making any 
specific plan or taking action regarding suicidal ideations.   
Thus, although he may wonder what life would be like if he 
were not here, he has not expressed suicidal ideations at the 
level contemplated by an increased rating.  The Board is not 
wholly convinced that these findings represent suicidal 
ideation.  However, resolving doubt in his favor, the Board 
will accept that such symptomatology has been demonstrated.  

Regarding compulsive behavior, no obsessive or ritualistic 
behaviors were reported at the February 2006 VA examination.  
Subsequently, the September 2009 VA examiner noted that 
regarding obsessive behavior, the Veteran reported that he 
checks the locks on his house two to three times per night.  
Notably, the Veteran did not indicate whether he checks the 
locks before he goes to bed, after he goes to bed, or whether 
the ritual interfered with routine activities such as sleep.  
The Board also acknowledges that at the September 2009 VA 
examination, the Veteran reported difficulty sleeping.  The 
Veteran reported sleep interruptions two to three times per 
night at which time he gets up and "looks out the windows to 
make sure his environment is safe."  Although the September 
2009 VA examiner did not identify the issue as compulsive 
behavior, giving the benefit of the doubt to the Veteran, the 
Board finds that his routine window checks which interrupt 
his sleep may be an "obsessive ritual which interferes with 
routine activities."  

Regarding illogical speech, the Board notes that the 
September 2009 VA examination report indicated that the 
Veteran was sometimes "tangential;" however, nowhere in the 
record is there an indication that the Veteran demonstrated 
or reported speech which is intermittently illogical, obscure 
or irrelevant.  This is consistent throughout the record.  
Therefore, the Board finds that the illogical speech 
criterion has not been met.  

Regarding panic attacks or depression which affects the 
Veteran's ability to function independently, the Board notes 
that he has been diagnosed with depression but the evidence 
has not shown his depression to affect his ability to 
function independently.   Additionally, contrary to his 
assertions at his personal hearing and in the March 2010 
statement, the Veteran denied having panic attacks or panic-
like symptoms at both the February 2006 and September 2009 VA 
examinations.  The Board notes that at the September 2009 VA 
examination he reported that he is "always on guard."  The 
September 2009 VA examiner described the Veteran's guarded 
behavior as expecting that "people will hurt him in some 
way" and that he "is very vigilant in order to defend 
himself against this."  However, the Board notes that 
despite his guarded behavior and depression, he is able to 
work full time, complete household chores, and engage in 
hobbies such as gardening and wood working.  He is even able 
to maintain the finances (pay the bills) for his household.  
Culled together these activities clearly demonstrate that the 
Veteran is able to function "independently, appropriately, 
and effectively."  Thus, the Board finds that the "near-
continuous panic or depression which affects his ability to 
function independently, appropriately and effectively" 
criterion has not been met.  

With respect to impaired impulse control, the medical 
evidence indicates that the Veteran is easily angered but 
does not have trouble controlling his impulses.  The Veteran 
specifically denied having an impaired impulse control during 
the February 2006 VA examination.  Subsequently, during the 
January 2008 hearing, he testified that he has a fear of 
losing control and hurting someone. (T. 16.)  Later, upon 
consideration of the Veteran's report that he attempted to 
defend himself with a 2x4 when someone startled him at work 
as well as his report that he almost threw his grandchild on 
the ground after the child slapped him, the September 2009 VA 
examiner specifically concluded that the Veteran "does not 
have problems controlling his impulses.  However, he 
struggles with managing his anger and his impulse to react 
aggressively."  Put another way, while he clearly 
experiences anger and aggression issues, the Veteran is still 
able to sufficiently control his impulses.  He did not hurt 
his grandchild or co-worker.  He demonstrated the ability to 
restrain himself from actually causing bodily harm to 
another.  Thus, while the Board finds that he may have some 
impaired impulse control, it does not rise to the level of 
disability contemplated by an increased rating.  

Further, regarding spatial orientation, both the February 
2006 and September 2009 VA examination reports indicated that 
he was fully oriented.  This is consistent throughout the 
record.  The spatial disorientation criterion has not been 
met.  

Regarding personal hygiene, the February 2006 VA examination 
report indicated that the Veteran was "dressed appropriately 
with good grooming and hygiene." Further, during the January 
2008 hearing the Veteran testified that he does not need 
prompting for bathing or taking care of himself.  (T. 20).  
Subsequently, he reported at the September 2009 VA 
examination that his wife prompts him to bathe regularly and 
that without her prompting he would go several days without 
bathing; however, the September 2009 VA examination report 
indicated that "his grooming and hygiene appeared to be 
adequate."  Therefore, although the Veteran reports having 
an inappropriate hygiene issue, it does not affect his 
ability to function appropriately and does not rise to the 
level contemplated by an increased rating. 

Regarding difficulty adapting to stressful situations, the 
evidence indicates that he has been confronted with a number 
of stressful circumstances and there was no indication that 
he has had difficulty adapting.  For example, in a November 
2005 mental health treatment note, he reported that he was 
not being supported for his high production so he reduced the 
number of parts he was producing.  Further, during the 
February 2006 VA examination, he reported that he had 
recently been assigned to supervise two employees and had 
been "receiving mixed messages regarding job 
responsibilities and start date."  He reported that he was 
able to cope "with this frustration by talking with upper 
management."  He also reports that he worked with his 
supervisors to change his job in order to help him alleviate 
the stress he was experiencing.  Therefore, while he clearly 
has experienced reduced reliability and productivity in the 
workplace, as contemplated by the criteria for a 50 percent 
rating, the Veteran has not the inability to cope with 
stressful situations criterion has not been met.  

Regarding establishing and maintaining effective 
relationships, the February 2006 VA examination report noted 
that the Veteran has "a close and loving relationship with 
his wife and brother and step-son."  At that time, he 
reported that his level of social involvement was reduced but 
that he attended church a few times a month and enjoyed going 
on trips regularly with his wife.  Next, the Veteran reported 
that he isolates himself at work.  Specifically, during the 
January 2008 hearing he testified that he currently works as 
a forklift driver and keeps himself isolated from other 
coworkers.  (T. 5).  He also reported to the September 2009 
VA examiner that he avoids interacting with his family and 
grandchildren, and only shops at night when there are fewer 
people in the stores.  The September 2009 VA examiner also 
noted that the Veteran "does not interact with other people 
socially and appears to have little interaction with his 
close relatives/family."  However, this does not obviate the 
fact that the Veteran goes out shopping (necessitating some 
social interaction), works full-time, participates in 
occasional visits from his grandchildren (albeit strained), 
and talks with his son on the phone.  The Veteran also 
reported that his leisure activities involve gardening, 
woodworking, puttering in his shed, and watching television 
with his wife.  While the record indicates that his primary 
interaction is with his wife, the Board notes that he has 
been married for 17 years.  Further, while his attorney 
emphasizes that the Veteran has been married five times, it 
is noteworthy that Veteran actually remarried his present 
wife.  The evidence indicates that he has been able to 
maintain at least one effective relationship as well as the 
ability participate socially in society.  Therefore, although 
he may have some difficulty with relationships, any inability 
to establish or maintain effective relationships does not 
rise to the level contemplated by an increased rating.

Next, the Board has considered the Global Assessment of 
Functioning (GAF), a scale used by mental health professional 
and reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  The scale may be relevant in evaluating mental 
disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994) (DSM-IV)).

The evidence of record during the relevant period on appeal 
includes a GAF score of 62 in November 2004.  In February 
2006, a VA examiner assigned a GAF of 59.  Then, in August 
2008, a VA outpatient treatment record indicated a GAF of 65.  
In September 2009 VA examiner assigned a GAF of 54 regarding 
the Veteran's depression and PTSD combined, noting that it 
was in the "middle of the range of moderate symptoms."  The 
examiner clarified that if he were considering the disorders 
separately, he would assign a GAF of 50 for PTSD and 60 for 
major depressive disorder.  Thus, the Board will consider the 
score as a GAF of 50 giving all benefit of the doubt to the 
Veteran.  See Mittleider, 11 Vet. App. at 181.

A GAF score of 61-70 is defined as "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  DSM-IV.  A score of 51-60 
illustrates "[m]oderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers)."  
Id.  A score of 41-50 illustrates, "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  Thus, in addition to the specific 
symptomatology discussed above, the Board finds that the 
reported GAF scores do not support a 70 or 100 percent 
rating.

As indicated above, the Veteran has some indication of a few 
of the criteria but overall, his symptoms do not rise to the 
level contemplated by an increased rating.  The Board 
recognizes that the criteria listed at DC 9411 is not an 
exclusive list and that factors outside the rating criteria 
will be considered.  However, a review of the evidence 
indicates that the Veteran's psychiatric symptomatology 
centers around his disturbances of mood and motivation, and 
difficulty establishing effective work and social 
relationships, isolation, chronic sleep impairment, 
hypervigilance, depression, flashbacks, and intrusive 
thoughts.  The Veteran has not identified any additional 
symptoms of his PTSD that adversely affect his social and 
occupational difficulties.  The Board reiterates that he is 
employed full time and is able to function effectively at 
home as well.  As detailed in the law and regulations section 
above, his symptoms are more congruent with his currently 
assigned 50 percent disability rating.  

The Board has also considered the Veteran's entitlement to a 
100 percent disability rating; however, there is no evidence 
of record indicating gross impairment to thought processes 
and communication or grossly inappropriate behavior.  Nor is 
there evidence that there is a persistent danger of the 
Veteran hurting himself or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation 
or own name.  

Specifically, the February 2006 VA examiner noted that the 
Veteran was "fully able to care for his activities of daily 
living and personal hygiene."  Both the February 2006 and 
September 2009 VA examiners indicated that he was orientated 
to time and place and did not suffer from persistent 
delusions or hallucinations.  Indeed, the Veteran, through 
his attorney, testified that he did not believe that he met 
the criteria for a 100 percent schedular rating.  (T. 31.) 

The Board notes that at the September 2009 VA examination, 
the Veteran initially had trouble remembering the number of 
grandchildren that he had; however, the examiner found that 
the Veteran's short-term and long-term memory appeared to be 
within normal limits.  The examiner further noted that the 
Veteran reported having problems with losing his train of 
thought; however, the examiner attributed this to a 
"function of concentration."  

Hence, neither a 70 nor 100 percent rating is warranted at 
this time and the Board finds that the Veteran's PTSD has 
manifested symptomatology that more nearly approximates the 
criteria for a disability rating of 50 percent under DC 9411.

The Board has considered the Veteran's statements and sworn 
testimony in support of his claim.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of his 
PTSD disability within the appropriate diagnostic code.  The 
Board also notes that in March 2006, the Veteran's attorney 
also posited that the Veteran's symptoms were reflective of 
an increased rating; however, the Veteran's attorney is 
similarly not competent to assess the severity of the 
Veteran's disability. 

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
PTSD; however, disability ratings are made by the application 
of a schedule of ratings which is based on average impairment 
of earning capacity as determined by the clinical evidence of 
record.  Therefore, the Board finds that the medical 
findings, which directly address the criteria under which the 
service-connected disability is evaluated, more probative 
than the Veteran's, or the Veteran's attorney's, assessment 
of the severity of his disability.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, hospitalization has not been shown during the 
period at issue with regard to the Veteran's PTSD.  Further, 
although he isolates himself at work, the evidence does not 
indicate that his disability has resulted in any occupational 
impairment or that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.

For these reasons, the Board finds that the requirements for 
referral for an extraschedular evaluation for his disability 
under the provisions of 38 C.F.R. §3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  Hence, referral for 
assignment of an extra-schedular evaluation is not warranted 
in this case.

In conclusion, the Board finds that the Veteran's symptoms do 
not more nearly approximate the criteria for a disability 
rating of 70 or 100 percent.  As the preponderance of 
evidence is against his claim, the appeal is denied.

Finally, in accordance with the March 2009 joint motion for 
remand, the Board remanded for records from the Veteran's in-
patient PTSD treatment from March to May 2004 and has 
considered those records in reaching its conclusion even 
though those records pertained to a period outside the 
relevant period on appeal.  See 38 C.F.R. § 3.400(o)(2) 
(2009) (the effective date of an award of increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date; otherwise, it is the date of receipt of 
the claim); see also VAOPGCPREC 12-98 (Sept. 23, 1998) 
(holding that 3.400(o)(2) is intended to be applied in those 
instances where the date of increased disablement can be 
factually ascertained with a degree of certainty and is not 
intended to cover situations where a disability worsened 
gradually and imperceptibly over an extended period of time 
and there is no evidence of entitlement to increased 
evaluation prior to the date of claim).  

Here, the relevant evidentiary window began in October 2004 
(one year before the Veteran filed his claim for increased 
rating), and continues to the present time.  See 38 U.S.C.A. 
§ 5110(b)(2); Hart, 21 Vet. App. at 505, 509.  The records 
pertaining to the Veteran's hospitalization from March to May 
2004 are clearly outside this period.  More importantly, the 
March to May 2004 records were considered in a July 2004 
rating action that assigned the Veteran a temporary total 
schedular rating from March 18, 2004 to May 31, 2004.  

The Board has also considered the Veteran's low GAF score of 
40/42 that was assigned to the Veteran pending his discharge 
from inpatient treatment in May 2004.   Again, this GAF score 
is outside the applicable period of consideration for the 
Veteran's increased rating claim.  The Board also reiterates 
that the low GAF appeared during the period in which the 
Veteran was awarded a temporary total disability.   However, 
even if the 40/42 GAF score were to be used as an indicator 
of the level of psychiatric impairment experienced by the 
Veteran during period leading to his October 2005 claim for 
an increased rating, the Board notes that his GAF score 
improved to 62 by November 2004.   


ORDER

Entitlement to rating in excess of 50 percent for PTSD, is 
denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


